DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on July 10, 2020
Claims 1-5,8-14,16-19, 21, 22, 24 and 25 are under examination.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5,8-14,16-19, 21, 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski et al. (USP: 2019/0116518), in view of Moriya (USP: 2006/0284747). 

As per Claim 1 Stojanovski teaches a wireless communication apparatus comprising: 
a radio frequency integrated circuit (RFIC) configured to receive an input signal to generate a digital sample signal from the input signal (Paragraph 0029, 0032, 0040, 0046 FIG. 1 illustrates a UE in accordance with a radio front end module may incorporate a millimeter wave radio front end module (RFEM) and one or more sub-millimeter wave radio frequency integrated circuits (RFIC). Millimeter wave communication circuitry may further include digital baseband circuitry, the digital baseband interface sub-system may provide for the transfer of digital baseband samples between the baseband processing subsystem and mixed signal baseband or radio-frequency circuitry external to the baseband processing subsystem. ); 
a data compressor configured to compress the digital sample signal according to a compression manner based on a data probability distribution of the input signal varying based on a receivable signal amplitude range of the RFIC (Paragraph 0036, 0046, 0080, 0096, 0103  In an aspect, the digital baseband samples transferred by the digital baseband interface sub-system may include in-phase and quadrature (I/Q) samples. A digital signal processor (DSP) such as a baseband processor, an application specific integrated circuit (ASIC), a radio-frequency integrated circuit (RFIC) The AF may send service requests and CODEC (Coding-Decoding, or Compression-Decompression) parameters to a Policy and Charging Rules function (PCRF ); 
a data decompressor configured to decompress the compressed digital sample signal on the basis of a decompression manner corresponding to the compression manner to generate a decompressed digital sample signal (Paragraph 0036, 0103 The transmit circuitry of may include one or more of digital to analog converters (DACs), analog baseband circuitry, up-conversion circuitry and filtering and amplification circuitry, the latter of which may provide an amount of amplification that is controlled by an automatic gain control (AGC). The AF may send service requests and CODEC (Coding-Decoding, or Compression-Decompression) parameters to a Policy and Charging Rules function (PCRF );
 a data transfer link configured to transfer the compressed digital sample signal to the data decompressor (Paragraph 0103, 0141, 0107 a baseband processor configured to encode transmissions to, and decode transmissions from, the network. The AF may send service requests and CODEC (Coding-Decoding, or Compression-Decompression) parameters to a Policy and Charging Rules function (PCRF). In a downlink (DL) transmission, session packets may be received from an application server. The packets may be classified by e.g. determining in which prioritization buffer to place the packets (i.e., to which SDF flow the packets belong) and mapping to QoS flows. ); and 
a processor configured to process the decompressed digital sample signal (Paragraph 0080, 0103, 0141 The AF 720 may send service requests and CODEC (Coding-Decoding, or Compression-Decompression) parameters to a Policy and Charging Rules function (PCRF). According to some aspects, a receive HARQ process may attempt to decode a TB, the decoding based on received data for the TB, and which may be additionally be based on the stored data based on previously received data for the TB. ). 
Stojanovski may not explicitly disclose a digital sample signal 
Moriya disclose a digital sample signal
 (Paragraph 0016, 0046, 0050 0058, 0068 According to the present invention, a digital signal sample sequence in the floating-point format can be efficiently compressed. In addition, a typical compression-coding module designed for a signal sample sequence in the integer format can be used, and Each of the digital signal samples X is produced by performing a processing, such as transformation, amplitude adjustment, effect addition and mixing, on a raw signal recorded in the 24-bit integer format and converting the resulting signal having a fractional part as a result of the processing into the floating-point format. The bits corresponding to the integer part M.sub.1 in the mantissa M and the bits corresponding to the fractional part (decimal value) M.sub.F are related to each other as shown in FIG. 5. That is, if the number of digits n of the integer part of the mantissa is 0, all the bits of the exponent E and the mantissa M are losslessly compression-coded, and if the number of digits n is not 0 (n.noteq.0), only the least significant h (h=23 -n) bits of the mantissa M are losslessly compression-coded.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a digital sample signal as taught by Moriya for reliability, to ensure that the digital signal sample in the integer format is composed of 24 bits, the floating-point formatting part 15 can convert the digital signal into an input signal in the 32-bit floating-point format without any ambiguity or exception. (See Moriya Paragraph 0056). 

As per Claim 2 Stojanovski - Moriya teaches the wireless communication apparatus of claim 1, Stojanovski may not explicitly disclose wherein the data compressor is configured to perform a floating point conversion on digital sample data on the basis of a point at which a value of digital sample data comprised in the digital sample signal is (Paragraph 0066 The encoder may further include a step of scrambling. In an aspect, encoded data may be input to a modulation mapper to generate complex valued modulation symbols. ).
Moriya disclose wherein the data compressor is configured to perform a floating point conversion on digital sample data on the basis of a point at which a value of digital sample data comprised in the digital sample signal is in the data probability distribution of the input signal
 (Paragraph 0016, 0046, 0050 0058, 0068 According to the present invention, a digital signal sample sequence in the floating-point format can be efficiently compressed. In addition, a typical compression-coding module designed for a signal sample sequence in the integer format can be used, and Each of the digital signal samples X is produced by performing a processing, such as transformation, amplitude adjustment, effect addition and mixing, on a raw signal recorded in the 24-bit integer format and converting the resulting signal having a fractional part as a result of the processing into the floating-point format. The bits corresponding to the integer part M.sub.1 in the mantissa M and the bits corresponding to the fractional part (decimal value) M.sub.F are related to each other as shown in FIG. 5. That is, if the number of digits n of the integer part of the mantissa is 0, all the bits of the exponent E and the mantissa M are losslessly compression-coded, and if the number of digits n is not 0 (n.noteq.0), only the least significant h (h=23 -n) bits of the mantissa M are losslessly compression-coded.  )
(See Moriya Paragraph 0056). 
 
As per Claim 3 Stojanovski - Moriya teaches the wireless communication apparatus of claim 2, Stojanovski may not explicitly disclose wherein the data compressor is configured to adjust a value of an exponent region determining a resolution on the basis of a data probability corresponding to the value of the digital sample data to perform the floating point conversion. 
Moriya disclose wherein the data compressor is configured to adjust a value of an exponent region determining a resolution on the basis of a data probability corresponding to the value of the digital sample data to perform the floating point conversion (Paragraph 0016, 0046, 0050 0058, 0068 According to the present invention, a digital signal sample sequence in the floating-point format can be efficiently compressed. In addition, a typical compression-coding module designed for a signal sample sequence in the integer format can be used, and Each of the digital signal samples X is produced by performing a processing, such as transformation, amplitude adjustment, effect addition and mixing, on a raw signal recorded in the 24-bit integer format and converting the resulting signal having a fractional part as a result of the processing into the floating-point format. The bits corresponding to the integer part M.sub.1 in the mantissa M and the bits corresponding to the fractional part (decimal value) M.sub.F are related to each other as shown in FIG. 5. That is, if the number of digits n of the integer part of the mantissa is 0, all the bits of the exponent E and the mantissa M are losslessly compression-coded, and if the number of digits n is not 0 (n.noteq.0), only the least significant h (h=23 -n) bits of the mantissa M are losslessly compression-coded.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a digital sample signal as taught by Moriya for reliability, to ensure that the digital signal sample in the integer format is composed of 24 bits, the floating-point formatting part 15 can convert the digital signal into an input signal in the 32-bit floating-point format without any ambiguity or exception. (See Moriya Paragraph 0056). 

As per Claim 4 Stojanovski - Moriya teaches the wireless communication apparatus of claim 2, Stojanovski may not explicitly disclose wherein a number of bits corresponding to an exponent region in the floating point conversion is determined based on a data probability distribution having a largest variance among a plurality of data probability distributions of the input signal based on a plurality of receivable signal amplitude ranges in the RFIC (Paragraph 0029, 0032, 0046 FIG. 1 illustrates a UE in accordance with a radio front end module may incorporate a millimeter wave radio front end module (RFEM) and one or more sub-millimeter wave radio frequency integrated circuits (RFIC). Millimeter wave communication circuitry may further include digital baseband circuitry, the digital baseband interface sub-system may provide for the transfer of digital baseband samples between the baseband processing subsystem and mixed signal baseband or radio-frequency circuitry external to the baseband processing subsystem). 
Moriya disclose wherein a number of bits corresponding to an exponent region in the floating point conversion is determined based on a data probability distribution having a largest variance among a plurality of data probability distributions of the input signal based on a plurality of receivable signal amplitude (Paragraph 0016, 0046, 0050 0058, 0068 According to the present invention, a digital signal sample sequence in the floating-point format can be efficiently compressed. In addition, a typical compression-coding module designed for a signal sample sequence in the integer format can be used, and Each of the digital signal samples X is produced by performing a processing, such as transformation, amplitude adjustment, effect addition and mixing, on a raw signal recorded in the 24-bit integer format and converting the resulting signal having a fractional part as a result of the processing into the floating-point format. The bits corresponding to the integer part M.sub.1 in the mantissa M and the bits corresponding to the fractional part (decimal value) M.sub.F are related to each other as shown in FIG. 5. That is, if the number of digits n of the integer part of the mantissa is 0, all the bits of the exponent E and the mantissa M are losslessly compression-coded, and if the number of digits n is not 0 (n.noteq.0), only the least significant h (h=23 -n) bits of the mantissa M are losslessly compression-coded.  )
(See Moriya Paragraph 0056). 

As per Claim 5 Stojanovski - Moriya teaches the wireless communication apparatus of claim 1, Stojanovski may not explicitly disclose wherein the data compressor is configured to perform least significant bit (LSB) truncation on the digital sample data to generate on truncated sample data and perform the floating point conversion on the truncated sample data on the basis of a point at which a value of the truncated sample data is in the data probability distribution of the input signal. 
Moriya disclose wherein the data compressor is configured to perform least significant bit (LSB) truncation on the digital sample data to generate on truncated sample data and perform the floating point conversion on the truncated sample data on the basis of a point at which a value of the truncated sample data is in the data probability distribution of the input signal (Paragraph 0005, 0138, 0050, 0051 0058, 0068 the LSB are linked along the sample sequence (that is, the time series) to form a respective bit sequence.. the extracted bit sequences are coded. According to a fifth embodiment, an integer-value sample sequence is formed by arranging the fractional parts containing bits capable of being non-zero with the LSBs thereof aligned with each other, and compression coding is performed by eliminating the redundancy in the sample-sequence direction. The value of the exponent E is fixed to 150 (E=127+23=150) in the example described above, an exception signal y is provided to the difference producing part 14, and the most significant 23 bits of the "1M", which is the mantissa M with "1" added at the top thereof, is converted into the two's complement notation to produce a signal sample Y in the 24-bit integer format.the mantissa M and the bits corresponding to the fractional part (decimal value) M.sub.F are related to each other as shown in FIG. 5. That is, if the number of digits n of the integer part of the mantissa is 0, all the bits of the exponent E and the mantissa M are losslessly compression-coded, and if the number of digits n is not 0 (n.noteq.0), only the least significant h (h=23 -n) bits of the mantissa M are losslessly compression-coded)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a digital sample signal as taught by Moriya for reliability, to ensure that the digital signal sample in the integer format is composed of 24 bits, the floating-point formatting part 15 can convert the digital signal into an input signal in the 32-bit floating-point format without any ambiguity or exception. (See Moriya Paragraph 0056). 

6. (canceled) 

7. (canceled) 

 Stojanovski teaches a wireless communication apparatus of claim 1, Stojanovski may not explicitly disclose wherein the data compressor is configured to select one conversion from among a floating point conversion and a fixed point conversion on the basis of an amplitude of a value of digital sample data comprised in the digital sample signal and perform the selected conversion on the digital sample data. 
Moriya disclose wherein the data compressor is configured to select one conversion from among a floating point conversion and a fixed point conversion on the basis of an amplitude of a value of digital sample data comprised in the digital sample signal and perform the selected conversion on the digital sample data. (Paragraph 0005, 0138, 0050, 0051 0058, 0070 the LSB are linked along the sample sequence (that is, the time series) to form a respective bit sequence. the integer formatting part 12 provides an exception signal y, which indicates that the exponent E is fixed to 150, to the difference producing part 14, and the difference producing part 14 produces a difference signal Z in the floating-point format whose exponent is constituted by the difference (E-150) between the fixed exponent value of 150 and the exponent E of the digital signal sample X and whose mantissa is constituted by the difference in mantissa M. The compressing part 17 losslessly compression-codes the difference signal Z and outputs the resulting code sequence Cb.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a digital sample signal as taught by Moriya for reliability, to ensure that the digital signal sample (See Moriya Paragraph 0056). 

As per Claim 9 Stojanovski - Moriya teaches the wireless communication apparatus of claim 8, Stojanovski may not explicitly disclose wherein the digital sample data comprises in-phase (I) sample data and quadrature (Q) sample data, and the data compressor is configured to select the one conversion from among the floating point conversion and the fixed point conversion on the basis of sample data having a largest value among the I sample data and the Q sample data and perform the selected conversion on the I sample data and the Q sample data in common.
Moriya disclose wherein the digital sample data comprises in-phase (I) sample data and quadrature (Q) sample data, and the data compressor is configured to select the one conversion from among the floating point conversion and the fixed point conversion on the basis of sample data having a largest value among the I sample data and the Q sample data and perform the selected conversion on the I sample data and the Q sample data in common.
 (Paragraph 0016, 0046, 0050 0058, 0068 According to the present invention, a digital signal sample sequence in the floating-point format can be efficiently compressed. In addition, a typical compression-coding module designed for a signal sample sequence in the integer format can be used, and Each of the digital signal samples X is produced by performing a processing, such as transformation, amplitude adjustment, effect addition and mixing, on a raw signal recorded in the 24-bit integer format and converting the resulting signal having a fractional part as a result of the processing into the floating-point format. The bits corresponding to the integer part M.sub.1 in the mantissa M and the bits corresponding to the fractional part (decimal value) M.sub.F are related to each other as shown in FIG. 5. That is, if the number of digits n of the integer part of the mantissa is 0, all the bits of the exponent E and the mantissa M are losslessly compression-coded, and if the number of digits n is not 0 (n.noteq.0), only the least significant h (h=23 -n) bits of the mantissa M are losslessly compression-coded.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a digital sample signal as taught by Moriya for reliability, to ensure that the digital signal sample in the integer format is composed of 24 bits, the floating-point formatting part 15 can convert the digital signal into an input signal in the 32-bit floating-point format without any ambiguity or exception. (See Moriya Paragraph 0056). 
 
As per Claim 10 Stojanovski - Moriya teaches the wireless communication apparatus of claim 8, Stojanovski may not explicitly disclose wherein the data compressor is configured to perform the floating point conversion on the digital sample data on the basis of a data format comprising N bits corresponding to a mantissa region and M bits corresponding to an exponent region when an amplitude of a value of the digital sample data is greater than a threshold value, where N and M are integers of 1 or more. 
Moriya disclose wherein the data compressor is configured to perform the floating point conversion on the digital sample data on the basis of a data format comprising N bits corresponding to a mantissa region and M bits corresponding to an exponent region when an amplitude of a value of the digital sample data is greater than a threshold value, where N and M are integers of 1 or more (Paragraph 0115, 0124, 0128  Then, at the top of the fractional part of each sample, n bits of "0" associated with the sample can be added, thereby reproducing the 23-bit mantissa M of the difference signal. The bits corresponding to the integer part M.sub.1 in the mantissa M and the bits corresponding to the fractional part (decimal value) M.sub.F are related to each other as shown in FIG. 5. That is, if the number of digits n of the integer part of the mantissa is 0, all the bits of the exponent E and the mantissa M are losslessly compression-coded, and if the number of digits n is not 0 (n.noteq.0), only the least significant h (h=23 -n) bits of the mantissa M are losslessly compression-coded.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a digital sample signal as taught by Moriya for reliability, to ensure that the digital signal sample in the integer format is composed of 24 bits, the floating-point formatting part 15 can convert the digital signal into an input signal in the 32-bit floating-point format without any ambiguity or exception. (See Moriya Paragraph 0056). 


 Stojanovski - Moriya teaches the wireless communication apparatus of claim 10, Stojanovski may not explicitly disclose wherein the data compressor is configured to perform the fixed point conversion on the digital sample data on the basis of a data format where at least one of the M bits is further allocated to the N bits when the amplitude of the value of the digital sample data is equal to or less than the threshold value. 
Moriya disclose wherein the data compressor is configured to perform the fixed point conversion on the digital sample data on the basis of a data format where at least one of the M bits is further allocated to the N bits when the amplitude of the value of the digital sample data is equal to or less than the threshold value. (Paragraph 0115, 0124, 0128  Then, at the top of the fractional part of each sample, n bits of "0" associated with the sample can be added, thereby reproducing the 23-bit mantissa M of the difference signal. The bits corresponding to the integer part M.sub.1 in the mantissa M and the bits corresponding to the fractional part (decimal value) M.sub.F are related to each other as shown in FIG. 5. That is, if the number of digits n of the integer part of the mantissa is 0, all the bits of the exponent E and the mantissa M are losslessly compression-coded, and if the number of digits n is not 0 (n.noteq.0), only the least significant h (h=23 -n) bits of the mantissa M are losslessly compression-coded.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a digital sample signal as taught by Moriya for reliability, to ensure that the digital signal sample in the integer format is composed of 24 bits, the floating-point formatting part 15 can (See Moriya Paragraph 0056). 

As per Claim 12 Stojanovski - Moriya teaches the wireless communication apparatus of claim 8, Stojanovski may not explicitly disclose wherein the data compressor is configured to generate an indication bit indicating a selected conversion among the floating point conversion and the fixed point conversion, and the data compressor is configured to decompress converted digital sample data on the basis of a decompression manner corresponding to the selected conversion with reference to the indication bit. 
Moriya disclose wherein the data compressor is configured to generate an indication bit indicating a selected conversion among the floating point conversion and the fixed point conversion, and the data compressor is configured to decompress converted digital sample data on the basis of a decompression manner corresponding to the selected conversion with reference to the indication bit.
 (Paragraph 0016, 0046, 0050 0058, 0068 According to the present invention, a digital signal sample sequence in the floating-point format can be efficiently compressed. In addition, a typical compression-coding module designed for a signal sample sequence in the integer format can be used, and Each of the digital signal samples X is produced by performing a processing, such as transformation, amplitude adjustment, effect addition and mixing, on a raw signal recorded in the 24-bit integer format and converting the resulting signal having a fractional part as a result of the processing into the floating-point format. The bits corresponding to the integer part M.sub.1 in the mantissa M and the bits corresponding to the fractional part (decimal value) M.sub.F are related to each other as shown in FIG. 5. That is, if the number of digits n of the integer part of the mantissa is 0, all the bits of the exponent E and the mantissa M are losslessly compression-coded, and if the number of digits n is not 0 (n.noteq.0), only the least significant h (h=23 -n) bits of the mantissa M are losslessly compression-coded.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a digital sample signal as taught by Moriya for reliability, to ensure that the digital signal sample in the integer format is composed of 24 bits, the floating-point formatting part 15 can convert the digital signal into an input signal in the 32-bit floating-point format without any ambiguity or exception. (See Moriya Paragraph 0056). 

As per Claim 13 Stojanovski - Moriya teaches the wireless communication apparatus of claim 1, Stojanovski may not explicitly disclose wherein the data compressor is configured to select one conversion from among floating point conversion and fixed point conversion on the basis of a largest value among a plurality of pieces of digital sample data comprised in a digital sample data group of the digital data signal and perform the selected conversion on the digital sample data group
Moriya disclose wherein the data compressor is configured to select one conversion from among floating point conversion and fixed point conversion on the basis of a largest value among a plurality of pieces of digital sample data comprised in a (Paragraph 0016, 0046, 0050 0058, 0068 According to the present invention, a digital signal sample sequence in the floating-point format can be efficiently compressed. In addition, a typical compression-coding module designed for a signal sample sequence in the integer format can be used, and Each of the digital signal samples X is produced by performing a processing, such as transformation, amplitude adjustment, effect addition and mixing, on a raw signal recorded in the 24-bit integer format and converting the resulting signal having a fractional part as a result of the processing into the floating-point format. The bits corresponding to the integer part M.sub.1 in the mantissa M and the bits corresponding to the fractional part (decimal value) M.sub.F are related to each other as shown in FIG. 5. That is, if the number of digits n of the integer part of the mantissa is 0, all the bits of the exponent E and the mantissa M are losslessly compression-coded, and if the number of digits n is not 0 (n.noteq.0), only the least significant h (h=23 -n) bits of the mantissa M are losslessly compression-coded.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a digital sample signal as taught by Moriya for reliability, to ensure that the digital signal sample in the integer format is composed of 24 bits, the floating-point formatting part 15 can convert the digital signal into an input signal in the 32-bit floating-point format without any ambiguity or exception. (See Moriya Paragraph 0056). 
 

As per Claim 14 Stojanovski - Moriya teaches the wireless communication apparatus of claim 1, Stojanovski may not explicitly disclose wherein the data compressor is configured to perform least significant bit (LSB) truncation on the digital sample data to generate truncated sample data, and select one conversion from among a floating point conversion and a fixed point conversion on the basis of an amplitude of a value of the truncated sample data, and perform the selected conversion on the truncated sample data
 Moriya disclose wherein the data compressor is configured to perform least significant bit (LSB) truncation on the digital sample data to generate truncated sample data, and select one conversion from among a floating point conversion and a fixed point conversion on the basis of an amplitude of a value of the truncated sample data, and perform the selected conversion on the truncated sample data (Paragraph 0005, 0138, 0050, 0051 0058, 0068 the LSB are linked along the sample sequence (that is, the time series) to form a respective bit sequence.. the extracted bit sequences are coded. According to a fifth embodiment, an integer-value sample sequence is formed by arranging the fractional parts containing bits capable of being non-zero with the LSBs thereof aligned with each other, and compression coding is performed by eliminating the redundancy in the sample-sequence direction. The value of the exponent E is fixed to 150 (E=127+23=150) in the example described above, an exception signal y is provided to the difference producing part 14, and the most significant 23 bits of the "1M", which is the mantissa M with "1" added at the top thereof, is converted into the two's complement notation to produce a signal sample Y in the 24-bit integer format.the mantissa M and the bits corresponding to the fractional part (decimal value) M.sub.F are related to each other as shown in FIG. 5. That is, if the number of digits n of the integer part of the mantissa is 0, all the bits of the exponent E and the mantissa M are losslessly compression-coded, and if the number of digits n is not 0 (n.noteq.0), only the least significant h (h=23 -n) bits of the mantissa M are losslessly compression-coded)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a digital sample signal as taught by Moriya for reliability, to ensure that the digital signal sample in the integer format is composed of 24 bits, the floating-point formatting part 15 can convert the digital signal into an input signal in the 32-bit floating-point format without any ambiguity or exception. (See Moriya Paragraph 0056). 

15. (canceled) 

As per Claim 16 Stojanovski teaches a wireless communication apparatus comprising:
 a radio frequency integrated circuit (RFIC) configured to receive an input signal to generate a digital sample signal from the input signal  (Paragraph 0029, 0032, 0046 FIG. 1 illustrates a UE in accordance with a radio front end module may incorporate a millimeter wave radio front end module (RFEM) and one or more sub-millimeter wave radio frequency integrated circuits (RFIC). Millimeter wave communication circuitry may further include digital baseband circuitry, the digital baseband interface sub-system may provide for the transfer of digital baseband samples between the baseband processing subsystem and mixed signal baseband or radio-frequency circuitry external to the baseband processing subsystem); 
a data compressor configured to select one compression manner from among a plurality of compression manners using a data probability distribution of the input signal and compress the digital sample signal on the basis of the selected compression manner (Paragraph 0036, 0046, 0066, 0080, 0096, 0103  The modulation mapper may map groups containing one or more binary digits, selected from the encoded data, to complex valued modulation symbols according to one or more mapping tables. In an aspect, the digital baseband samples transferred by the digital baseband interface sub-system may include in-phase and quadrature (I/Q) samples. A digital signal processor (DSP) such as a baseband processor, an application specific integrated circuit (ASIC), a radio-frequency integrated circuit (RFIC) The AF may send service requests and CODEC (Coding-Decoding, or Compression-Decompression) parameters to a Policy and Charging Rules function (PCRF );; 
a data decompressor configured to decompress the compressed digital sample signal on the basis of a decompression manner corresponding to the selected compression manner to generate a decompressed digital sample signal(Paragraph 0036, 0066, 0103 The transmit circuitry of may include one or more of digital to analog converters (DACs), analog baseband circuitry, up-conversion circuitry and filtering and amplification circuitry, the latter of which may provide an amount of amplification that is controlled by an automatic gain control (AGC). The AF may send service requests and CODEC (Coding-Decoding, or Compression-Decompression) parameters to a Policy and Charging Rules function (PCRF );
 a data transfer link configured to transfer the compressed digital sample signal to the data decompressor (Paragraph 0103, 0141, 0107 a baseband processor configured to encode transmissions to, and decode transmissions from, the network. The AF may send service requests and CODEC (Coding-Decoding, or Compression-Decompression) parameters to a Policy and Charging Rules function (PCRF). In a downlink (DL) transmission, session packets may be received from an application server. The packets may be classified by e.g. determining in which prioritization buffer to place the packets (i.e., to which SDF flow the packets belong) and mapping to QoS flows. ); and
 a processor configured to process the decompressed digital sample signal (Paragraph 0080, 0141 According to some aspects, a receive HARQ process may attempt to decode a TB, the decoding based on received data for the TB, and which may be additionally be based on the stored data based on previously received data for the TB. ). 
Stojanovski may not explicitly disclose a digital sample signal 
Moriya disclose a digital sample signal
 (Paragraph 0016, 0046, 0050 0058, 0068 According to the present invention, a digital signal sample sequence in the floating-point format can be efficiently compressed. In addition, a typical compression-coding module designed for a signal sample sequence in the integer format can be used, and Each of the digital signal samples X is produced by performing a processing, such as transformation, amplitude adjustment, effect addition and mixing, on a raw signal recorded in the 24-bit integer format and converting the resulting signal having a fractional part as a result of the processing into the floating-point format. The bits corresponding to the integer part M.sub.1 in the mantissa M and the bits corresponding to the fractional part (decimal value) M.sub.F are related to each other as shown in FIG. 5. That is, if the number of digits n of the integer part of the mantissa is 0, all the bits of the exponent E and the mantissa M are losslessly compression-coded, and if the number of digits n is not 0 (n.noteq.0), only the least significant h (h=23 -n) bits of the mantissa M are losslessly compression-coded.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a digital sample signal as taught by Moriya for reliability, to ensure that the digital signal sample in the integer format is composed of 24 bits, the floating-point formatting part 15 can convert the digital signal into an input signal in the 32-bit floating-point format without any ambiguity or exception. (See Moriya Paragraph 0056). 
 
As per Claim 17 Stojanovski - Moriya teaches the wireless communication apparatus of claim 16, wherein the data compressor is configured to select one compression manner from among the plurality of compression manners on the basis of a degree of loss caused by compression and decompression for each of the plurality of compression manners.(Paragraph 0066, 0103, 0118 The AF 720 may send service requests and CODEC (Coding-Decoding, or Compression-Decompression) parameters to a Policy and Charging Rules function (PCRF) 732. The PCF 732 may set mobility and session management policies for the UE 702. To this end, the PCF 732 may use the packet flow information to determine the appropriate policies for proper operation of the AMF 742 and SMF 744. The AUSF 740 may store data for UE authentication. The AF 720 may send service requests and CODEC (Coding-Decoding, or Compression-Decompression) parameters to a Policy and Charging Rules function (PCRF) 732. The PCF 732 may set mobility and session management policies for the UE 702. To this end, the PCF 732 may use the packet flow information to determine the appropriate policies for proper operation of the AMF 742 and SMF 744. The AUSF 740 may store data for UE authentication.  ) 

As per Claim 18 Stojanovski - Moriya teaches the wireless communication apparatus of claim 17, Stojanovski may not explicitly disclose further comprising a generating circuit configured to perform an arithmetic operation on a difference between a plurality of pieces of original digital sample data and a plurality of pieces of decompressed digital sample data for each of the plurality of compression manners by using the data compressor and the data decompressor to generate the degree of loss caused by the compression and the decompression. 
Moriya disclose further comprising a generating circuit configured to perform an arithmetic operation on a difference between a plurality of pieces of original digital sample data and a plurality of pieces of decompressed digital sample data for each of the plurality of compression manners by using the data compressor and the data 
 (Paragraph 0006, 0068 The coordinate bit sequence is losslessly compression-coded. As the lossless compression coding, an entropy coding, such as Huffman coding and arithmetic coding, can be used which takes advantage of the occurrence or frequent occurrence of a sequence in which the same sign (1 or 0) successively appears.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a digital sample signal as taught by Moriya for reliability, to ensure that the digital signal sample in the integer format is composed of 24 bits, the floating-point formatting part 15 can convert the digital signal into an input signal in the 32-bit floating-point format without any ambiguity or exception. (See Moriya Paragraph 0056). 

As per Claim 19 Stojanovski - Moriya teaches the wireless communication apparatus of claim 17, further comprising a generating circuit configured to predict the degree of loss caused by the compression and the decompression for each of the plurality of compression manners on the basis of a compression-decompression loss parameter corresponding to each of the plurality of compression manners and a variance parameter of the data probability distribution of the input signal (Paragraph 0077, 0095 According to some aspects, the logical channel prioritization unit may perform prioritization amongst one or more logical channels, which may include storing parameters and state information corresponding to each of the one or more logical channels, that may be initialized when a logical channel is established. According to some aspects, the logical channel prioritization unit may be configured with a set of parameters for each of one or more logical channels, each set including parameters which may include one or more of a prioritized bit rate (PBR) and a bucket size duration (BSD). ). 

20. (canceled) 

As per Claim 21 Stojanovski - Moriya teaches the wireless communication apparatus of claim 16, Stojanovski may not explicitly disclose wherein the data compressor is configured to, when a first compression manner is selected from among the plurality of compression manners, perform least significant bit (LSB) truncation on digital sample data comprised in the digital sample signal to generate truncated sample data and perform floating point conversion on the truncated sample data on the basis of a point at which a value of the truncated sample data corresponding to a result of the perform is in the data probability distribution of the input signal
 Moriya disclose wherein the data compressor is configured to perform least significant bit (LSB) truncation on the digital sample data to generate on truncated sample data and perform the floating point conversion on the truncated sample data on the basis of a point at which a value of the truncated sample data is in the data probability distribution of the input signal (Paragraph 0005, 0138, 0050, 0051 0058, 0068 the LSB are linked along the sample sequence (that is, the time series) to form a respective bit sequence.. the extracted bit sequences are coded. According to a fifth embodiment, an integer-value sample sequence is formed by arranging the fractional parts containing bits capable of being non-zero with the LSBs thereof aligned with each other, and compression coding is performed by eliminating the redundancy in the sample-sequence direction. The value of the exponent E is fixed to 150 (E=127+23=150) in the example described above, an exception signal y is provided to the difference producing part 14, and the most significant 23 bits of the "1M", which is the mantissa M with "1" added at the top thereof, is converted into the two's complement notation to produce a signal sample Y in the 24-bit integer format.the mantissa M and the bits corresponding to the fractional part (decimal value) M.sub.F are related to each other as shown in FIG. 5. That is, if the number of digits n of the integer part of the mantissa is 0, all the bits of the exponent E and the mantissa M are losslessly compression-coded, and if the number of digits n is not 0 (n.noteq.0), only the least significant h (h=23 -n) bits of the mantissa M are losslessly compression-coded)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a digital sample signal as taught by Moriya for reliability, to ensure that the digital signal sample in the integer format is composed of 24 bits, the floating-point formatting part 15 can convert the digital signal into an input signal in the 32-bit floating-point format without any ambiguity or exception. (See Moriya Paragraph 0056). 
 

 Stojanovski - Moriya teaches the wireless communication apparatus of claim 16, Stojanovski may not explicitly disclose wherein the data compressor is configured to, when a first compression manner is selected from among the plurality of compression manners, select one conversion from among a floating point conversion and a fixed point conversion on the basis of an amplitude of a value of digital sample data comprised in the digital sample signal and perform the selected conversion on the digital sample data
Moriya disclose wherein the data compressor is configured to, when a first compression manner is selected from among the plurality of compression manners, select one conversion from among a floating point conversion and a fixed point conversion on the basis of an amplitude of a value of digital sample data comprised in the digital sample signal and perform the selected conversion on the digital sample data (Paragraph 0005, 0138, 0050, 0051 0058, 0070 the LSB are linked along the sample sequence (that is, the time series) to form a respective bit sequence. the integer formatting part 12 provides an exception signal y, which indicates that the exponent E is fixed to 150, to the difference producing part 14, and the difference producing part 14 produces a difference signal Z in the floating-point format whose exponent is constituted by the difference (E-150) between the fixed exponent value of 150 and the exponent E of the digital signal sample X and whose mantissa is constituted by the difference in mantissa M. The compressing part 17 losslessly compression-codes the difference signal Z and outputs the resulting code sequence Cb.)
(See Moriya Paragraph 0056). 
 
23. (canceled) 

As per Claim 24 Stojanovski teaches an operating method of a wireless communication apparatus, the operating method comprising: 
analog-to-digital converting a received input signal into a digital sample signal(Paragraph 0029, 0032, 0040,  0046 FIG. 1 illustrates a UE in accordance with one or more sub-millimeter wave radio frequency integrated circuits (RFIC) baseband down-conversion circuitry, baseband processing circuitry and analog-to-digital converter (ADC) circuitry ); compressing the digital sample signal according to a compression manner based on a data probability distribution of the input signal to generate a compressed digital sample signal (Paragraph 0036, 0046, 0080, 0096, 0103  In an aspect, the digital baseband samples transferred by the digital baseband interface sub-system may include in-phase and quadrature (I/Q) samples. A digital signal processor (DSP) such as a baseband processor, an application specific integrated circuit (ASIC), a radio-frequency integrated circuit (RFIC) The AF may send service requests and CODEC (Coding-Decoding, or Compression-Decompression) parameters to a Policy and Charging Rules function (PCRF );
 transferring the compressed digital sample signal to be processed (Paragraph 0103, 0141, 0107 a baseband processor configured to encode transmissions to, and decode transmissions from, the network. The AF may send service requests and CODEC (Coding-Decoding, or Compression-Decompression) parameters to a Policy and Charging Rules function (PCRF). In a downlink (DL) transmission, session packets may be received from an application server. The packets may be classified by e.g. determining in which prioritization buffer to place the packets (i.e., to which SDF flow the packets belong) and mapping to QoS flows. ); decompressing the compressed digital sample signal on the basis of a decompression manner corresponding to the compression manner(Paragraph 0036, 0103 The transmit circuitry of may include one or more of digital to analog converters (DACs), analog baseband circuitry, up-conversion circuitry and filtering and amplification circuitry, the latter of which may provide an amount of amplification that is controlled by an automatic gain control (AGC). The AF may send service requests and CODEC (Coding-Decoding, or Compression-Decompression) parameters to a Policy and Charging Rules function (PCRF ); and
 processing the decompressed digital sample signal(Paragraph 0080, 0103, 0141 The AF 720 may send service requests and CODEC (Coding-Decoding, or Compression-Decompression) parameters to a Policy and Charging Rules function (PCRF). According to some aspects, a receive HARQ process may attempt to decode a TB, the decoding based on received data for the TB, and which may be additionally be based on the stored data based on previously received data for the TB. ). 
Stojanovski may not explicitly disclose a digital sample signal 
Moriya disclose a digital sample signal
 (Paragraph 0016, 0046, 0050 0058, 0068 According to the present invention, a digital signal sample sequence in the floating-point format can be efficiently compressed. In addition, a typical compression-coding module designed for a signal sample sequence in the integer format can be used, and Each of the digital signal samples X is produced by performing a processing, such as transformation, amplitude adjustment, effect addition and mixing, on a raw signal recorded in the 24-bit integer format and converting the resulting signal having a fractional part as a result of the processing into the floating-point format. The bits corresponding to the integer part M.sub.1 in the mantissa M and the bits corresponding to the fractional part (decimal value) M.sub.F are related to each other as shown in FIG. 5. That is, if the number of digits n of the integer part of the mantissa is 0, all the bits of the exponent E and the mantissa M are losslessly compression-coded, and if the number of digits n is not 0 (n.noteq.0), only the least significant h (h=23 -n) bits of the mantissa M are losslessly compression-coded.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a digital sample signal as taught by Moriya for reliability, to ensure that the digital signal sample in the integer format is composed of 24 bits, the floating-point formatting part 15 can (See Moriya Paragraph 0056). 
 
As per Claim 25 Stojanovski - Moriya teaches the operating method of claim 24, Stojanovski may not explicitly disclose wherein the compressing of the digital sample signal comprises: determining a point at which a value of digital sample data comprised in the digital sample signal is in the data probability distribution of the input signal; and performing a floating point conversion on the digital sample data on the basis of a result of the determining
 Moriya disclose wherein the data compressor is configured to select one conversion from among floating point conversion and fixed point conversion on the basis of a largest value among a plurality of pieces of digital sample data comprised in a digital sample data group of the digital data signal and perform the selected conversion on the digital sample data group (Paragraph 0016, 0046, 0050 0058, 0068 According to the present invention, a digital signal sample sequence in the floating-point format can be efficiently compressed. In addition, a typical compression-coding module designed for a signal sample sequence in the integer format can be used, and Each of the digital signal samples X is produced by performing a processing, such as transformation, amplitude adjustment, effect addition and mixing, on a raw signal recorded in the 24-bit integer format and converting the resulting signal having a fractional part as a result of the processing into the floating-point format. The bits corresponding to the integer part M.sub.1 in the mantissa M and the bits corresponding to the fractional part (decimal value) M.sub.F are related to each other as shown in FIG. 5. That is, if the number of digits n of the integer part of the mantissa is 0, all the bits of the exponent E and the mantissa M are losslessly compression-coded, and if the number of digits n is not 0 (n.noteq.0), only the least significant h (h=23 -n) bits of the mantissa M are losslessly compression-coded.  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski to include a digital sample signal as taught by Moriya for reliability, to ensure that the digital signal sample in the integer format is composed of 24 bits, the floating-point formatting part 15 can convert the digital signal into an input signal in the 32-bit floating-point format without any ambiguity or exception. (See Moriya Paragraph 0056). 

26. (canceled) 

27. (canceled)
Conclusion

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further clarifications.


  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988571-272-3988 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SYED ALI/Primary Examiner, Art Unit 2468